Citation Nr: 0401864	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-21 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

The propriety of the initial 30 percent rating assigned for 
the veteran's service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel




INTRODUCTION


The veteran served on active duty from January 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that granted service connection for PTSD 
and assigned an initial 10 percent evaluation, effective 
April 30, 2002.  The veteran perfected a timely appeal of 
this determination to the Board.

In an August 2003 rating decision issued as part of the 
August 2003 Statement of the Case, the RO increased the 
initial evaluation for the veteran's PTSD to 30 percent, 
effective April 30, 2002.  Because the increase in the 
evaluation of the veteran's PTSD does not represent the 
maximum rating available for the condition, the veteran's 
claim challenging the propriety of the initial evaluation of 
his PTSD remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).  

Because the veteran has disagreed with the initial rating 
assigned for his PTSD, the Board has recharacterized this 
claim on the title page as involving the propriety of the 
initial evaluation.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

In a statement received by the RO in August 2003, the veteran 
requested that he be afforded a hearing before a Veterans Law 
Judge (formerly known as a Member of the Board) in 
Washington, DC.  This request was also noted on the RO's 
Appeal Certification Worksheet, dated December 2003, and in 
the Informal Hearing Presentation submitted by the veteran's 
representative, dated December 2003.  In January 2004, the 
Board's Hearing Unit contacted the veteran to inform him of 
his opportunity to have a hearing before a Veteran's Law 
Judge in Washington, DC.  The veteran declined the hearing.  
In light of the above, the Board concludes that the veteran 
has withdrawn his request for a Board hearing.  See 38 C.F.R. 
§ 20.702 (2003).

In December 2003, the Board granted the veteran's motion to 
have his case advanced on the Board's docket. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required in your part.


REMAND

For the reasons set forth below, the veteran's claim 
challenging the initial 30 percent evaluation assigned for 
his PTSD must be remanded for additional development and 
adjudication.

Before the Board is the veteran's claim regarding the 
propriety of the initial evaluation assigned for his service-
connected PTSD.  Prior to adjudicating this claim, however, 
all outstanding treatment records must be associated with the 
claims folder.  In this regard, the Board notes that the 
veteran was afforded a VA psychiatric examination in July 
2003 in connection with this claim.  At the outset of the 
examination report, the examiner indicated that he had 
reviewed, among other records, the veteran's treatment 
records from his psychiatrist at the Rochester, New York, VA 
Outpatient Clinic.  The VA examiner also noted that the 
veteran was currently receiving outpatient care at this VA 
medical facility, consisting of a weekly World War II PTSD 
group, which he had attended since February 2002.  In 
addition, the veteran's representative indicated that the 
veteran was currently receiving outpatient treatment for PTSD 
at the Rochester clinic.  To date, the records from the 
Rochester, New York, VA Outpatient Clinic have not been 
associated with the claims folder.  

This is significant because records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, the Veterans Claims 
Assistance Act of 2000 (VCAA) specifically provides that the 
duty to assist requires that these records be considered in 
the adjudication of the veteran's claims.  38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West 2002).  

In addition, these treatment records may be especially 
important in this case in light of the Court's decision in 
Fenderson v. West, 12 Vet. App. 119 (1999).  In that case, 
the Court held that where, as here, the veteran challenges 
the initial evaluation assigned immediately following the 
grant of service connection, VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim, a practice known 
as "staged rating."  Id. at 126.

In light of the foregoing, the Board concludes that this case 
must be remanded in order to obtain these and other 
outstanding treatment records.  After the additional records 
are associated with the claims folder, the RO should arrange 
for the veteran's claims folder to be reviewed by the 
examiner who prepared the July 2003 VA examination report (or 
a suitable substitute if that examiner is unavailable), and 
request that he prepare an addendum addressing the veteran's 
claim in light of the newly associated records.  The examiner 
should comment on the findings contained in these records and 
provide an assessment of the symptomatology and current 
severity of the disability.  VCAA, 38 U.S.C.A. §§ 5100, 5103, 
5103A, 5107, and 5126, and codified as amended at 5102, 5103, 
5106 and 5107 (West 2002)); see also Fenderson v. West, 12 
Vet. App. at 127; Goss v. Brown, 9 Vet. App. 109, 114 (1996).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claim.  The 
letter should also specifically inform 
the veteran and his representative of 
which portion of the evidence is to be 
provided by the claimant and which part, 
if any, the RO will attempt to obtain on 
his behalf.  

2.  The RO should obtain and associate 
with the claims folder all pertinent 
outstanding post-service records of the 
veteran's treatment for PTSD from any 
facility or source identified by the 
veteran.  This should specifically 
include any records of the veteran's 
outpatient treatment at the Rochester, 
New York, VA Outpatient Clinic, dated 
since February 2002.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by the examiner who prepared the 
July 2003 VA examination report (or a 
suitable substitute if that examiner is 
unavailable), and request that he prepare 
an addendum addressing the current extent 
and severity of his service-connected 
psychiatric disability.  The veteran need 
not be re-examined unless an examination 
is deemed necessary.  If an evaluation is 
deemed necessary, all indicated testing 
should be accomplished, and all clinical 
findings should be reported in detail.  
It is imperative that the examiner 
reviews the evidence in the claims 
folder, including a complete copy of this 
REMAND, and acknowledges such review in 
the examination report.  The examination 
report should reflect consideration of 
the veteran's documented, relevant 
medical history.  In offering this 
assessment, the examiner should 
specifically comment on the impressions 
found in the Rochester, New York, VA 
Outpatient Clinic treatment records.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  Further, in 
reconsidering the veteran's claim 
regarding the propriety of the initial 30 
percent evaluation assigned for his PTSD, 
the RO should address whether staged 
rating is appropriate in light of 
Fenderson v. West, 12 Vet. App. 119, 126-
27 (1999).  

5.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




